Citation Nr: 0006800	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-00 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $17,338.00.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Affairs, Alabama 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The appellant had active service from December 1959 to 
September 1983.  In April 1996, the Montgomery, Alabama, 
Regional Office (RO) proposed to terminate payment of the 
appellant's Department of Veterans Affairs (VA) improved 
death pension benefits based upon her receipt of unreported 
earned and interest income.  In June 1996, the RO 
retroactively effectuated the proposed termination as of 
February 1, 1993.  In June 1996, the appellant was informed 
in writing of an overpayment of VA improved death pension 
benefits in the amount of $17,338.00 and her waiver rights.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the RO's 
Committee on Waivers and Compromises (Committee) which 
concluded that there was bad faith on the appellant's part in 
the creation of the overpayment of VA improved death pension 
benefits in the amount of $17,338.00 and denied waiver of 
recovery of the overpayment.  In September 1998, the Board 
remanded the appellant's claim to the RO for additional 
action.  The appellant has been represented throughout this 
appeal by the Alabama Department of Veterans Affairs.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.  

2. The appellant was overpaid VA improved pension benefits in 
the amount of $17,338.00 due to her failure to promptly 
inform the VA of her countable income.  

3.  The appellant's failure to report that she was employed 
constitutes bad faith.  
CONCLUSIONS OF LAW

1. The overpayment of VA improved death pension benefits in 
the amount of $17,338.00 was not due to error solely on the 
part of the VA and was otherwise properly created.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.660(a) (1999).  

2.  The appellant's bad faith precludes waiver of recover of 
an overpayment of VA improved death pension benefits in the 
amount of $17,338.00.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
1999); 38 C.F.R.§§ 1.963(a), 1.965(b)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Creation of the Debt

Generally, an individual in receipt of VA improved death 
pension benefits must notify the VA of all circumstances 
which will affect her entitlement to receive death pension 
benefits or the rate of those benefits.  Such notice must be 
furnished when the recipient acquires knowledge that her 
income has changed.  38 C.F.R. § 3.660(a)(1) (1999).  

In her January 1993 claim for VA improved death pension 
benefits, the appellant advanced that she stopped working on 
December 20, 1992 following the veteran's death and had no 
income.  In a November 1993 written statement, the appellant 
asserted that she was "unemployed and [did] not have any 
type of income."  In December 1993, the RO informed the 
appellant that she had been awarded VA improved death pension 
benefits based upon its determination that she had no income.  
The written notice informed the appellant of her duty to 
promptly inform the VA of any changes in her income and that 
her failure to do so could result in the creation of an 
overpayment in her account.  
In April 1996, the RO informed the appellant that it had 
received information establishing that she was in receipt of 
previously unreported income in the amount of $5,704.00.  
Based upon her reported income, the RO proposed to terminate 
payment of the appellant's VA improved death pension 
benefits.  In June 1996, the RO retroactively terminated the 
appellant's VA improved death pension benefits as of February 
1, 1993.  In an April 1997 written statement, the appellant 
acknowledged that she had failed to inform the VA of her 
earned income.  

The appellant has not contested the amount of the 
overpayment.  In light of this fact and given the appellant's 
acknowledgment that she failed to inform the VA of her 
receipt of earned income, the Board finds that the 
overpayment of VA improved pension benefits in the amount of 
$17,338.00 was solely the consequence of the appellant's own 
action and thus properly created.  


II. Waiver of Recovery

Recovery of an overpayment of VA improved death pension 
benefits may be waived if recovery of the indebtedness from 
the payee who received the benefit would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
1999); 38 C.F.R. § 1.963(a) (1999).  The equity and good 
conscience standard means arriving at a fair decision between 
the obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (1999).  

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1999) provide that:

The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).  

Any indication of bad faith will preclude waiver of recovery 
of an overpayment.  "Bad faith" denotes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the Government.  38 
C.F.R. § 1.965(b)(2) (1999).  

In her November 1993 written statement, the appellant 
reported that she was unemployed and had no income.  A 
December 1996 written statement from a United States Army 
Legal Assistance attorney notes that the appellant had 
suffered from severe depression following the veteran's death 
and had not worked since March 1996.  

A March 1997 psychiatric treatment record from Fox Army 
Community Hospital notes that the appellant had been 
diagnosed with a dysthymic disorder and uncomplicated 
bereavement.  The treating Army psychologist opined that the 
appellant experienced "a severe disruption of her cognitive 
functioning" and "significant difficulty with the 
appropriate management of her affairs."  It did not surprise 
the reviewing psychologist to learn that the appellant had 
"some serious financial problems."  

In an April 1997 written statement, the appellant asserted 
that:  

I drank for a while after [the veteran] 
killed himself, but I stopped.  I was 
having a lot of trouble managing my 
affairs.  ...  After [the veteran] died, I 
got help and advice to pay some of my 
bills from Mr. Kelly at the ACS office on 
the Arsenal.  ...  I took a job at a pet 
store.  I love animals.  It was minimum 
wage work, but it got me out of the house 
and I did not have to think about my 
problems.  The VA started to send me 
money after [the veteran] died.  It 
started out at a little more than $300 a 
month, which I used to pay my utility 
bills.  It rose to $460 or 480 later on.  
I relied on this money, but it was not 
enough to live on.  ...  I ignored a lot of 
important things, like paying my bills 
and opening my mail.  ...  I realize now 
that I needed to keep the VA informed of 
my financial earnings.  ...  But I want the 
VA to know that I've had lots of trouble 
taking care of my own affairs.  I'm still 
having trouble concentrating.  ...  I never 
meant to do anything wrong.  I never 
"willfully intended" to neglect my 
duties.  I'm having a hard time being 
willful about anything.  I'm still not 
thinking very clearly.  I really thought 
the money was mine.  But I never intended 
to get more than I was supposed to get.  

An April 1997 written statement from a United States Army 
Legal Assistance attorney conveys that the appellant did not 
"dispute that she had failed to keep the VA informed and 
submit timely and accurate disclosures."  The attorney 
advanced that the appellant's failure was a consequence of 
her psychiatric disability and her associated inability to 
comprehend her responsibility.  He stated that the appellant 
had no intention to defraud the Government or willful intent 
to "circumvent her lawful VA obligations."  

In her December 1997 substantive appeal, the appellant 
reiterated that she failed to inform the VA of her earned 
income as she "was not capable of knowing what she was 
supposed to do" as a consequence of her severe psychological 
problems; did not understand her obligations; and was 
incapable of defrauding the VA.  

The Board has reviewed the probative evidence including the 
appellant's statements on appeal.  The Board finds that there 
was bad faith on the appellant's part with an intent to 
retain her eligibility for death pension.  Although she was 
informed in writing that the amount of her VA improved death 
pension benefits was dependent upon an accurate assessment of 
her annual income and instructed to promptly report the 
receipt of all income from whatever source derived to the VA, 
she did not report that she was employed.  The appellant 
advances that her psychiatric disability prevented her from 
fully comprehending and complying with her obligation to 
timely report her income.  However, the Board finds that such 
an assertion is belied by her statements on appeal to the 
effect that she was able to secure and follow  employment; to 
comprehend the need to pay her bills; and to seek assistance 
in meeting her other financial obligations.  

It is important to note that the RO terminated the award as 
of February 1993.  Previously, she had been informed of the 
consequences of a failure to act.  In response, in November 
1993, she reported that she was unemployed.  She also 
requested waiver, blamed VA for its mistake and reported that 
she had no way of refunding it.  Although some examiners have 
questioned her legal competence and the ability to inform 
intent, it is abundantly clear that she knew how to exercise 
her rights and inform VA of appropriate misinformation.  We 
again note that she has not challenged the cut off date of 
February 1993.  Therefore, her assertion that she was not 
working in November 1993 is an affirmative action taken 
demonstrating unfair or deceptive dealing when seeking to 
gain at VA's expense.  The Board is presented with more than 
negligence in the failure to report income.  The affirmative 
statements entered by her in November 1993 were deceptive and 
constituted bad faith.  The opinions of examiners are refuted 
by her own sworn statement dated in November 1993.  Although 
the examiners appear to explain away a failure to report 
income, the examiners do not establish an inability to 
distinguish between right and wrong or establish that she was 
incapable of making false statements.  Her bad faith rests 
upon knowingly supplying incorrect information rather than 
negligence in a failure to report. 

Therefore, the Board concludes that the appellant's actions 
constitute bad faith which precludes a waiver of recovery of 
the overpayment.  38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 1.965(b)(2) (1999).  Accordingly, a waiver 
of recovery of an overpayment of VA improved death pension 
benefits in the amount of $17,338.00 is denied.  

ORDER

Waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $17,388.00 is denied. 


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

